EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (hereinafter referenced to as the
“Agreement”) is made and effective this first day of June 2005, by and between
Pacific Biometrics, Inc. a Delaware Corporation (hereinafter referenced to as
the “Company”) and Ronald R. Helm (hereinafter referred to as the “Executive”).

NOW, THEREFORE, the parties agree as follows:
1. Employment

Company hereby agrees to employ executive as CEO and President and Executive
hereby accepts such employment in accordance with the terms of this Agreement
and the terms of employment applicable to regular employees of Company. In the
event of any conflict or ambiguity between the terms of this Agreement and terms
of employment applicable to regular employees, the terms of this Agreement shall
control.

2. Duties of Executive

The duties of Executive shall include the performance of all of the duties
typical of the office held by Executive as described in the bylaws of the
Company and such other duties and projects as may be assigned by the board of
directors of the Company. Executive shall devote his full time efforts, ability
and attention to the business of the Company and shall perform all duties in a
professional, ethical and businesslike manner.

3. Compensation

Executive shall be paid compensation during the Agreement as follows:



  A.   Commencing July 1, 2005 and continuing for a period of two years a base
salary of $225,000 per year payable in installments according to the company’s
regular payroll schedule. The base salary may be increased at the end of each
year of employment at the discretion of the board of directors.

B. On July 1, 2005 a signing bonus of $15,000 shall be paid on a one-time basis.



  C.   Executive would be eligible for a bonus of 20 percent in year one based
on revenue and earnings as set forth by the compensation committee.



  D.   Executive would be eligible for a 30 percent bonus in year two
(20 percent based on revenue and earnings as determined by the Compensation
Committee and an additional l0 percent based on personal individual, goals).



  E.   Executive shall be granted 160,000 option shares each year at the price
on the date of issuance. The first grant shall be on June 1 2005 and the second
grant on July 1, 2006. Said options shall be subject to the Company’s stock
option plan.

4. Benefits



  A.   Holidays. Executive will be entitled to the same holiday schedule as
provided to other officers of the company as set forth in the Employment
benefits plan and as modified from time to time Company will notify Executive on
or about the beginning of each calendar year with respect to the holiday
schedule for the coming year. All holidays must be taken during the calendar
year and cannot be carried forward into the next year.



  B.   Vacation. Executive shall be entitled to fifteen paid vacation days each
year or the same vacation benefit granted to other senior executives a.1: the
Company, winch ever is greater.



  C.   Sick Leave. Executive shall be entitled to sick leave and emergency leave
according to the regular policies and procedures of the company. Additional sick
leave or emergency leave over and above paid leave provided by the Company, if
any, shall be unpaid and shall be granted at the discretion of-the board of
directors.



  D.   Medical and Group Life Insurance. Company agrees to include Executive in
the group medical and hospital plan of Company and provide group life insurance
for Executive at no charge to Executive during this Agreement. However,
executive shall receive same benefits as other officers of the Company.
Executive shall be responsible for payment of any federal or state income tax
imposed on these benefits



  E.   Pension and Profit Sharing Plans. Executive shall be entitled to
participate in any pension or profit sharing plan or other type of plan adopted
by Company for the benefit of its officers and/or regular employees.



  F.   Expense Reimbursement. Executive shall be entitled to reimbursement for
all reasonable expenses, including travel and entertainment, incurred, by
Executive in the performance of Executive’s duties. Executive will maintain
records and written receipts as required by the Company policy.



  G.   Death Benefit. In the event of Executive’s death during the term of this
agreement Company agrees to make a one time payment of six months salary to
Executive’s designee, Robert Jason Helm (Executive’s son). In such instance,
Company will have no further obligation under this agreement to Executive or his
estate except as may be due and called for by law or as provided for by the
Company benefits package.

5. Term and Termination



  A.   The term of this Agreement shall commence on June 1, 2005 and it shall
continue to June 30, 2007. Thereafter, the Agreement shall be renewed upon
mutual agreement of Executive and Company.



  B.   Company may terminate Executive for cause as defined in this paragraph.
Cause is defined as; Executive is in breach of any material obligation owed to
Company in this Agreement, engages in a criminal act or engages in any act of
moral turpitude. The Company may terminate this Agreement for Cause upon five
(5) day’s notice to Executive. In the event of termination of time Agreement
pursuant to this subsection, Executive shall be paid only at the then applicable
base rate up to and including the date of termination.



  C.   Executive may terminate this Agreement at Executive’s discretion by
providing at least thirty (30) days prior written notice to the company. In the
event of termination by Executive pursuant to this subsection, Company may
immediately relieve Executive of all duties and immediately terminate this
Agreement, provided that Company shall pay Executive at the then applicable base
salary rate to the termination date included in Executive’s original termination
notice.



  D.   In the event Company is acquired, or is the non-surviving party in a
merger, or sells all or substantially all of its assets, Company agrees to pay
Executive two times the base annual salary less any money to be received from
surviving entity or buyer.



  E.   In the event Company terminates executive without cause, Company shall be
bound to pay the unpaid salary and vacation amounts remaining under the
agreement and pay a pro rated amount of any bonus earned as of the date or
termination.

6. Notices

Any notice required by this Agreement or given in connection with it, shall be
in. writing and shall be given to the appropriate party by personal delivery or
by certified mail, postage prepaid, or recognized overnight delivery services;

If to Company:

Pacific Biometrics, Inc.
220 West Harrison Street
Seattle, Washington 98119

If to Executive:

Ronald R. Helm
696 Ridgewood Road
Canon City, Colorado 81212

7. Final Agreement

This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.

8. Governing Law

This Agreement shall be construed and enforced in accordance with the laws of
the State of Washington.

9. Headings

Headings used in this Agreement are provided for convenience only and shall not
be used to construe meanings or intent.

10. No Assignment

Neither this Agreement nor any interest in this Agreement may be assigned by
Executive without the prior express written approval of Company, which may be
withheld by company at Company’s absolute discretion.

11. Severability

If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
tents, will remain in full force and effect as if such invalid or unenforceable
term had never been included.

12. Arbitration

The parties agree that they will use their best efforts to amicably resolve any
dispute arising out of or relating to this Agreement. Any controversy, claim, or
dispute that cannot be so resolved shall be settled by final binding arbitration
in accordance with the rules of the American Arbitration Association and
judgment upon the award rendered by the arbitrator or arbitrators may be entered
in any court having jurisdiction thereof. Any such arbitration shall be
conducted in King County, Washington, or such other place as may be mutually
agreed upon by the parties. Within fifteen (15) days after the commencement of
the arbitration, each party shall select one person to act as arbitrator, and
the two arbitrators so selected shall select a third arbitrator within ten
(10) days of their appointment. Each party shall bear its own costs and expenses
and an equal share of the arbitrator’s expenses and administrative fees of
arbitration.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the first
date written.

/ /s/ Richard Palfreyman

By: Richard Palfreyman

Director and Chairman of the Pacific Biometrics, Inc. Board of Directors
Compensation Committee

/s/ Ronald R. Helm

By: Ronald R. Helm
Executive

